Beady, J.:
It has been truly said that slander in writing has, at all times, and with good reason, been punished in a more exemplary manner than slanderous words, for, as it has a greater tendency to pro Yoke men to breaches of the peace, quarrels and murders, it is of much more dangerous consequence • to society. Words which are frequently the effect of a sudden gust of passion may soon be buried in oblivion, but slander which is committed to writing, besides that the author is actuated by more deliberate malice, is, for the most part, so lasting as to be scarcely ever forgiven (6 Bac. Ab., 202; McCurg v. Ross, 5 Binn., 219); and hence the rule that malice is presumed from the falsity of the statement made ; and hence, also, the doctrine pronounced in early cases that, in actions for libel, it is always given in charge to the jury that they are to inflict damages for example sake, and by way of punishing the defendant. (Per Spencer, J., in Tillotson v. Cheetham, 3 Johns., 56.) Chief Justice KeNT, in the same case, said that the actual pecuniary damages in actions for defamation, as well as in other actions for *291torts, could rarely be computed, and were never the sole rule of assessment. That action was for a libel, and the judge had charged the jury that it was such as, in his opinion, demanded from them exemplary damages; and, further, that he did not accede to the doctrine that the jury ought not to punish the defendant in a civil suit, for the pernicious effect which a publication of that kind was calculated to produce in society. The charge was sustained, and the judgment affirmed. That case was approved in Taylor v. Church (8 N. Y., 452), which was also an action for libel, in all respects, but its doctrine somewhat restricted by the statement of the principle to be that in actions for injuries to the person, committed under the influence of actual malice, or with the intention to injure the plaintiff, the jury, in their discretion, might give damages beyond the actual injury sustained, for the sake of the example —■ damages not only to recompense the sufferer, but to punish the offiender. The earlier rule apparent from the case of Tillotson v. Cheetham (supra), and decisions cited, and which appears to have been sanctioned in Hunt v. Bennett (19 N. Y., 173), seems to have been that punitive damages would be authorized not only where there was actual malice, but where the libel was atrocious in character, or pernicious in its effects, and hence it is said herein that it was restricted by the ease of Taylor v. Church (supra). The right to allow exemplary damages in actions of this character was again affirmed in Caldwell v. New Jersey Steamboat Company (47 N. Y., 282), and it was there declared that corporations were not exempt from the infliction of punitive damages in a proper case. “ In any case where exemplary damages may be recoverable against the servant, they should be allowed against the master, if it appears that he had reasonable notice of the negligent habits of the servant, or if he left the servant without control or supervision of the work.” The ease of Cleghorn v. New York Central and Hudson River Railroad Company (56 N. Y., 48), reasserts this view.
It is not denied in this case that the defendants are liable for the actual injury caused by the publication of the libel, but they insist that punitive damages should not be awarded against them unless there was some expression of the corporate will which could proceed only from the corporation itself, from its board of directors, *292or other governing board, and not from its agents or officers acting without special directions. If this doctrine be established, it must be subversive of the principle faeit per alium faeit per se.” The public should not be exposed to gross injuries arising from unauthorized publications in a paper, the control of which is given to persons in the employment of the owners or proprietors, and over whom the people have no supervisory or other power. If, however, the immunity is to be enjoyed, it should not be accorded in cases where the agent is left without control or supervision of the work.
This case reveals no supervisory or other control over the managers of the paper as to its contents or distribution. If there was any such element existing, the burden of proving it rested upon the defendants, and not upon the plaintiff. The most liberal rule, therefore, that can be given then in a case like this is, that the evidence shall warrant the submission to the jury of the question of actual malice in the publication of the libel, a subject open to review. (Caldwell v. New Jersey Steamboat Co., supra.) The learned justice charged the jury that if they believed the article was maliciously published, that there was a willful intent on the part of the defendants to injure the character of the plaintiff, he would be entitled to exemplary damages — damages that would serve as an example for such an offense. A careful examination of the case fails to disclose any evidence of such an intent to injure the plaintiff’s reputation. If the character of the publication alone determined the right to exemplary damages, it will not be questioned that they should have been awarded, but such is not now the law. There must be proof of actual malice, that is, an intention to do harm, which could not be inferred alone from a desire to communicate information of striking, thrilling, startling or important events, which is characteristic of journalism, and which seems to provoke a rivalry as to who shall be first in the field with the intelligence. It is a very creditable ambition when it is not abused; and that wrong may be done unintentionally must be apparént from the hasty manner in which news must be gathered for each day’s publication, and the reliance placed upon information springing from apparently reliable sources. The publishers are obliged to take the risk, nevertheless, when the matter relates *293to character, and must, at least, respond in damages, when in error, to the amount of the injury sustained, and this rule is quite well understood and appreciated. In this case, the news of the event recorded came in the usual way, but was published without the editor’s knowledge. When its publication was discovered by him, he caused it to be omitted from subsequent editions of the paper, and voluntarily made a retraction in the next day’s issue. These facts do not justify the conclusion of actual malice. There is no proof of prejudice against the plaintiff; no proof of any expressed or entertained intention to wound his feelings or hurt his fame, reputation or good name, but, at best, a hasty, inconsiderate and improper publication, false and defamatory in its details, which the editor at once appreciated and sought to remedy. It is true that some copies of the issue containing the article were left after the discovery of the publication by the editor and treasurer, and that they were sold, hut this is not sufficient to overcome the facts mentioned, which seem to destroy the assumed presence of an intention to do wrong, or, in the language of the judge, “ of a willful intent, on the part of the defendants, to injure the character and reputation of the plaintiff.” Applying the rule, therefore, to this case, that actual malice is necessary to warrant exemplary damages, the refusal to charge that the defendants, upon the evidence, were not liable for actual malice was erroneous, and a new trial must be. ordered.
It is not necessary to deprecate in .this opinion the publication of libelous articles in newspapers, especially of influence and power. No right-minded citizen can do otherwise than deplore the invasion of private character, and we cannot but think that journalists are not insensible of this sentiment. The courts will not fail to enforce the obligation resting upon all persons to observe and practice silence, when nothing can he truly and justifiably said to the injury of another, hut the remedy must be applied according to the rules established for the administration of justice in this respect.
New trial ordered, with costs to abide the event.
DANIELS, J.:
The manner in which the libelous article was received and published, its omission from the paper when discovered by the editorial *294agent of the defendant, and the retraction afterwards published, were sufficient to show that the publication was not the result of actual malice or ill will towards the plaintiff; for that reason, the case was not a proper one for vindictive or exemplary damages. I therefore concur in the conclusion maintained by Mr. Justice Beady.